Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT

                                    No. 04-14-00802-CV

           In the Interest of V.G., Y.G., R.G., M.G., R.G., A.G., and A.G., Children

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02840
                        Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s memorandum opinion of this date, the trial court’s
termination order is AFFIRMED.

      SIGNED April 8, 2015.


                                               _____________________________
                                               Karen Angelini, Justice